NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 AMY CHAN, STEVEN WADE, SHUNFENG
 CHENG, and ELBURN IRISH,
 INDIVIDUALLY AND ON BEHALF OF ALL
 OTHERS SIMILARLY SITUATED,

                       Plaintiffs,                      Civ. No. 16-9279 (KSH) (CLW)
         v.

 NEW ORIENTAL EDUCATION &
 TECHNOLOGY GROUP INC. and
                                                                   OPINION
 CHENGGUANG ZHOU,

                       Defendants.


   I.         Introduction

         Defendant New Oriental Education & Technology Group Inc. (“New Oriental”) has

moved (D.E. 22) to dismiss the amended class action complaint filed by plaintiffs Amy Chan,

Steven Wade, Shunfeng Cheng, and Elburn Irish (“plaintiffs”) in this putative class action

brought under Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. § 78j(b); Rule 10b-5, 17 C.F.R. § 240.10b-5 promulgated thereunder; and Section 20(a)

of the Exchange Act, 15 U.S.C. § 78t(a). Defendant Chengguang Zhou (“Zhou”), New

Oriental’s chief executive officer, joins in the motion (D.E. 49), which is fully briefed and was

argued to the Court.

   II.        Background

         The amended complaint alleges as follows. New Oriental is a China-based educational

services company that has historically focused on affording “access to overseas opportunities to

Chinese citizens,” including through English language courses and preparation for foreign

standardized tests. (D.E. 21, Am. Compl. ¶ 2.) It is purportedly the “largest provider of private


                                                 1
educational services in China based on number of program offerings, total student enrollments,

and geographic presence” and “offers a range of educational programs, services, and products,

including English and foreign language training, test preparation courses for admissions, and

assessment tests.” (Id. ¶ 36.) The company’s ADSs1 trade on the New York Stock Exchange.

(Id. ¶ 20.) According to plaintiffs, “New Oriental has historically dominated the market for

Chinese students seeking to prepare to take foreign admissions tests like the SAT.” (Id. ¶ 44.)

       Since 2008, the company has, through its subsidiary, Beijing New Oriental Vision

Overseas Consulting Co., Ltd. (“EDU Overseas”), engaged in admissions counseling or

consulting for students applying to foreign universities and in providing “assistance” to students

with their applications. (Id. ¶¶ 3, 37.) EDU Overseas allegedly has no other business, and its

activities account for about 10% of New Oriental’s revenues. (Id. ¶¶ 3-4.) It is a member of the

American International Recruitment Counsel (“AIRC”), which the amended complaint describes

as a standards-development organization that regulates international student recruitment,

including through a code of conduct. (Id. ¶¶ 6, 47-49.) AIRC requires that members “discourage

customers from hiring professionals to ghost-write application materials,” and its code of

conduct requires the member agency to “‘conduct[] itself in a transparent manner in which only

truthful claims are made, and both institutions and students are served in an unbiased manner.’”

(Id. ¶¶ 6, 50 (quoting AIRC Code, 2.6).) It further mandates that the member not “‘knowingly

provide false or misleading records of student academic achievement,’” and that it ensures essays

and statements of purpose are “‘originally created by the student to whom they are attributed.’”

(Id. ¶ 51 (quoting AIRC Code, 4.1.5).)2



1
 American depositary shares.
2
 According to the amended complaint, another organization in the field, the National
Association for College Admission Counseling, has promulgated a “Statement of Principles and


                                                 2
       Zhou was the president of EDU Overseas from 2008 to 2016, when he became CEO of

New Oriental. (Id. ¶¶ 5, 21, 54.) In 2008, the first year of EDU Overseas, the total number of

Chinese students studying abroad was 144,000; by 2015, that number had increased to 523,700.

(Id. ¶ 41.) These numbers bear out what the amended complaint alleges, that during this time

and while Zhou was in charge of EDU Overseas, he expanded EDU Overseas dramatically. (Id.

¶¶ 55-56.)

       In securities filings, New Oriental has claimed that EDU Overseas’ business is “to

consult with Chinese citizens to assist them in applying to foreign schools.” (Id. ¶ 6 (emphasis in

original).) Plaintiffs aver, however, that EDU Overseas goes much further, and that it “provides

its customers with more than just advice.” (Id. ¶ 8.) After a student customer “steps in for a

quick initial consultation and fills out a questionnaire – neither of which is mandatory, nor

always obtained – EDU Overseas’ ‘consultants’ take over and ghost-write the entire

application.” (Id. ¶ 8; see also id. ¶ 86 (“The substantial services EDU Overseas provided were

to draft and submit the client’s application, principally through ghost-writing the various

documents the client was required to submit.”).) This includes the student’s personal statement,

reference letters for the student’s professors to sign, and essays. (Id. ¶ 8; see also id. ¶¶ 46, 70,

73.) Plaintiffs further allege that employees also act as an “unacknowledged intermediary”

between students and the universities to which the students apply, creating email accounts used

to correspond with the universities as the student and denying the student access to that email.

(Id. ¶¶ 9, 46, 64-65.) Moreover, EDU Overseas allegedly creates application accounts to which




Good Practice” providing that members should “‘encourage students to be the sole authors of
their applications and essays and counsel against inappropriate assistance on the part of others.’”
(Id. ¶ 52.) The complaint leaves unclear whether New Oriental or EDU Overseas is a member of
this organization or otherwise subject to its “principles.”


                                                   3
the students have no access so the student has no contact with the institutions applied to. (Id.

¶¶ 9, 46, 64-65.) The intake functions and correspondence with universities to which students

apply are handled by “early-stage consultants,” while the alleged ghostwriting is handled by

employees called “late-stage consultants” or “document specialists.” (Id. ¶¶ 62-64, 70-71, 73,

76.) EDU Overseas evaluated document specialists on their English-language writing ability,

held trainings to improve their writing, and rewarded the best document specialists. (Id. ¶¶ 10,

74, 82.)

        These acts are allegedly “the very heart of EDU Overseas’ business model.” (Id. ¶ 10.)

As support, the amended complaint points to a Reuters article that triggered this lawsuit

(discussed in greater detail below) that cites various former employees and describes a contract

that purportedly provided that EDU Overseas would “create an email address to which the

student did not have access and would use it to correspond with the universities” and which

contained a charge for drafting documents. (Id. ¶¶ 66, 100.) Plaintiffs also rely on a contract

they obtained between EDU Overseas and one of its customers for application to French

universities that permits EDU Overseas to open the student’s correspondence with universities

and describes the services as “intermediary services.” (Id. ¶ 66 & Ex. 2a-b.)3,4 According to a


3
  Exhibit 2a is a Chinese-language version of the contract. Exhibit 2b is an English translation.
4
  The parties to the appended contract are the “esteemed applicant” and “New Oriental Vision
Overseas Consulting Co. Ltd. (hereinafter ‘Vision Overseas’),” the predecessor title of EDU
Overseas. The precatory language to the various sections of the contract reads that the applicant
and Vision Overseas have “negotiated to reach the following agreement for mutual compliance
regarding the applicant’s acceptance of intermediary services for privately funded overseas study
provided by Vision Overseas.” (Am. Compl., Ex. 2b, at 2.) The specific language about
opening student correspondence reads:

        Article 14. Vision Overseas agrees and confirms that Vision Overseas has the right to
        open and process any letters (including but not limited to postal mail, email, or fax) sent
        to the applicant by universities to which the applicant has applied or not.

(Id. at 3.)


                                                 4
former employee, the contract for applications to United States schools is “substantially

identical, except for price and university differences.” (Id. ¶ 67.)

         The amended complaint also asserts that this “business model” was confirmed by a

number of former EDU Overseas employees. Overall, the amended complaint cites 11 former

employees who worked as document specialists, early-stage consultants, advisors, or in

marketing at varying times between 2008 and 2017. (Id. ¶¶ 25-35.)

         Plaintiffs characterize the alleged ghostwriting and other purported fraudulent activity of

EDU Overseas as company-sanctioned by pointing to company-wide use of anti-plagiarism

software and contend that document specialists had been “instructed” to personalize documents

to avoid discovery of the alleged ghostwriting. (Id. ¶ 75.) They also cite former employees who

speculate that it was “impossible” or “difficult to imagine” that management did not know. (Id.

¶ 80.)

         The amended complaint alleges that the alleged true nature of EDU Overseas’ business –

and consequently the purported falsity of New Oriental’s statements about the business to that

point – was revealed in a December 2, 2016 Reuters article. (See id. ¶¶ 11, 66, 99-100.) The

article reported widespread practices of Chinese education companies, including New Oriental,

that purportedly constituted “college application fraud.” (Am. Compl., Ex. 1, at 1.) According to

the article, “[e]ight former and current New Oriental employees,” only three of whom are

identified in the article, told Reuters it “engaged in college application fraud, including writing

application essays and teacher recommendations, and falsifying high school transcripts.” (Id.)

Three former New Oriental employees, David Shi, Olivia Qiu, and Alan Li, claimed that they

were the ghost-writers of student essays and teacher recommendations that were sent to

universities in support of student applications. Plaintiffs allege that the Reuters article alerted the




                                                  5
market and investors to the true nature of New Oriental’s business, resulting in a drop in stock

price that damaged investors. (Am. Compl. ¶¶ 12, 102.) Plaintiffs further contend that the

Reuters article “shocked” and “concern[ed]” analysts, and that it triggered an investigation by

AIRC into EDU Overseas. (Id. ¶¶ 101, 107-08.)

       The purported discrepancies between New Oriental’s public statements and

characterizations about EDU Overseas’ business, including in a securities filing, and the picture

painted by the former employees and the documents discussed above form the basis for

plaintiffs’ claims. Specifically, plaintiffs assert that New Oriental’s Form 20-F, filed with the

SEC on September 27, 2016, for the fiscal year ended May 31, 2016, made several actionable

misrepresentations. They also contend that New Oriental’s English-language website

mischaracterized the nature of EDU Overseas’ business.

       The challenged portions of New Oriental’s 2016 Form 20-F are as follows:

              It referred to EDU Overseas as New Oriental’s “overseas studies consulting

business” and stated that income generated by it was “consulting income.” (Am. Compl. ¶ 85.)

Moreover, it characterized EDU Overseas’ operations as “helping” and “consulting”:

               Overseas Studies Consulting. Our consultants help students through the
               application and admission process for overseas educational institutions and
               provide useful college, graduate and career counseling advice to help students
               make informed decisions. We also counsel students with the immigration process
               for overseas studies, such as obtaining visas and housing. We charge each student
               a fee based on the scope of consulting services requested by the student.

                                                     ***

               We also provide consulting services to students regarding overseas studies and
               related processes, such as visa applications. We charge each student a fee based
               on the scope of consulting services requested by the student and recognize
               revenues when our consulting services are delivered. We expect that revenues
               from these consulting services will continue to increase in the future.




                                                 6
(Id. ¶ 87 (emphasis added in the amended complaint).) Plaintiffs allege that these statements

were false because EDU Overseas did not merely provide “consulting” services or “help”

students apply; it actually prepared the application materials. (Id. ¶¶ 86, 88.)

              It represented that the company had been making efforts to ensure compliance

with applicable rules and regulations pertaining to its licensure, and implied that it complied with

a specific Chinese regulation referred to as the “Beijing Measures.” First, the amended

complaint alleges, the Form 20-F stated as follows:

       We are required to obtain various operating licenses and permits and to make
       registrations and filings for our business operations in China; failure to comply
       with these requirements may materially adversely affect our business and
       results of operations.

       We are required to obtain and maintain various licenses and permits and fulfill
       registration and filing requirements in order to conduct and operate our business.
       For instance, to establish and operate a school to provide language training and
       test preparation services, we are required to obtain a private school operating
       permit and to make necessary filings for each learning center with the local
       counterparts of the Ministry of Education and the Ministry of Civil Affairs. Our
       business is also subject to various health, safety and other regulations that affect
       various aspects of our business in the cities in which we operate and we must
       obtain various licenses and permits under these regulations for our operations.
       We have been making efforts to ensure compliance with applicable rules and
       regulations in all material respects.

(Id. ¶ 90 (second emphasis added in amended complaint).) Second, the Form 20-F summarized a

Chinese regulation, the Beijing Measures of Supervisions and Recognition of Intermediate

Services for Self-Funded Overseas Studies (Trial) (the “Beijing Measures”), as requiring

intermediate service organizations to meet certain requirements, and stated that organizations

meeting the requirements can apply with the education commission for “the Recognition on the

Intermediate Service Organization for Self-funded Overseas Studies.” (Id. ¶ 91.) By stating that

EDU Overseas had “obtained the relevant licenses from the MOE and the Beijing Municipal

Public Security Bureau,” plaintiffs allege, the Form 20-F implied EDU Overseas complied with



                                                  7
the Beijing Measures. (Id. ¶¶ 91-92.) However, the Beijing Measures purportedly prohibit

fabrication and providing “fake materials” to clients, and directing or assisting them in providing

fake or fabricated materials for overseas study. (Id. ¶ 93.) Plaintiffs assert, consequently, that the

foregoing explicit and implicit representations about attempts to comply and compliance with

regulations, including the Beijing Measures, were false. (See id. ¶ 94.)

        With respect to the New Oriental English-language website, plaintiffs take issue with

statements that described EDU Overseas’ business as “consulting” and that New Oriental’s

“experienced overseas studies consultants work closely with students throughout the entire

process of preparing to go abroad: from school selection and application, to scholarship

applications . . . .” (Id. ¶ 95 (emphasis in amended complaint).) Plaintiffs contend that EDU

Overseas doesn’t “work closely” with students; rather it simply drafts the applications for them.

(Id. ¶ 96.) Similarly, the website described benefits to universities as including direct access to

students and an ability to track students’ record and performance history because many begin

with New Oriental language programs. (Id. ¶ 97.) Plaintiffs contend that EDU Overseas was

misleading universities about the students’ language abilities by ghostwriting their materials.

(Id.)

        On December 3, 2016, New Oriental issued a Chinese-language press release denying the

claims in the Reuters article, contending that EDU Overseas had always prohibited falsification

and that the falsification claims in the article came “essentially from former employees.” (Id.

¶ 104.) The press release refused to “comment on the truthfulness of these employee

statements,” and asserted that EDU Overseas “has strict and definite stipulations in terms of

operational procedures, employee training, and occupational conduct,” with no tolerance for




                                                  8
document fraud. (Id.) It went on to state that EDU Overseas had referred two employees who

violated these rules to judicial authorities. (Id.)5

          Two days later, on December 5, 2016, New Oriental issued an English-language press

release that also denied the assertions in the Reuters article, albeit in less definitive terms:

          New Oriental prides itself on its longstanding commitment to education and the
          high standards it has for itself as well as the students it assists with its programs.
          All of the Company’s business operations, including those carried out by [EDU
          Overseas], are governed by robust policies and the Company has designed
          procedures to guard against any unendorsed behavior by employees. The
          Company does not condone the kinds of behavior described in the media reports,
          and has in the past enforced disciplinary actions against those employees who
          breached the Company’s policies and procedures.

(Id. ¶ 105.)

          On a December 15, 2016 conference call with investors, New Oriental executives

purportedly “highlighted that EDU’s business operations are governed by strict policies and

stringent procedures with disciplined controls of its employee behavior,” and, although the AIRC

investigation was pending, management expressed that it expected a limited financial impact.

(Id. ¶ 106.)

          Plaintiffs filed their original complaint on December 15, 2016 (D.E. 1), and the amended

complaint on May 30, 2017 (D.E. 21). The amended complaint was filed on behalf of a putative

class consisting of “all persons or entities who purchased or otherwise acquired New Oriental

ADSs traded on the NYSE during the Class Period,” defined as September 28, 2016 through

December 1, 2016, inclusive. (Compl. ¶¶ 1, 109.) New Oriental, joined later by Zhou, has

moved to dismiss the amended complaint for failure to state a claim upon which relief may be

granted, and for failure to meet the heightened pleading requirements of Fed. R. Civ. P. 9(b) and




5
    The excerpt in the complaint is in English, and is presumably a translation.


                                                     9
the Private Securities Litigation Reform Act (“PSLRA”). (D.E. 22, 49.) Defendants argue that

the amended complaint fails to allege an actionable misstatement or omission; that it does not

adequately allege the existence of scienter; and that it fails to plead loss causation. (D.E. 22-1,

Moving Br.; D.E. 28, Reply Br.) Plaintiffs dispute that they failed to plausibly plead these

elements of their claims under Section 10(b) and Rule 10b-5. (D.E. 26, Opp. Br.)

   III.      Legal Standard

                 A. Standard of Review

          The Federal Rules of Civil Procedure require a complaint to contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In

assessing whether a complaint meets this standard, and whether it is therefore sufficient to

survive dismissal under Fed. R. Civ. P. 12(b)(6), the Court is required to “accept all well-pleaded

allegations as true and draw all reasonable inferences” in the plaintiff’s favor. City of Cambridge

Ret. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 878 (3d Cir. 2018). The complaint must

make out a claim for relief that is “plausible,” not merely speculative. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim meets the

“plausibility” standard only if the factual allegations permit the Court to “‘draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

          Claims under Section 10(a) of the Exchange Act and Rule 10b-5 must also satisfy the

requirements of Fed. R. Civ. P. 9(b), which requires allegations of fraud to “‘state with

particularity the circumstances constituting fraud or mistake,’” and the PSLRA, 15 U.S.C. § 78u-

4, which, as discussed below, imposes heightened particularity requirements on the material




                                                 10
misrepresentation and scienter elements of these claims. City of Cambridge Ret. Sys., 908 F.3d

at 879.

          In ruling on a Rule 12(b)(6) motion, the Court is confined to reviewing the pleadings,

plus a limited universe of additional documents; it may consider documents “‘integral to or

explicitly relied upon in the complaint,’” as well as “‘undisputedly authentic document[s] that a

defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the

document.’” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)

(citations omitted); see also Lum v. Bank of Am., 361 F.3d 217, 221 n.3 (3d Cir. 2004) (court

may consider “the allegations in the complaint, exhibits attached to the complaint, matters of

public record, and documents that form the basis of a claim”).

                 B. Claims under Sections 10(b) and 20(a) and Rule 10b-5

          To state a claim under Section 10(b) and Rule 10b-5, a plaintiff must plead “(1) a

material misrepresentation (or omission); (2) scienter, i.e., a wrongful state of mind; (3) a

connection with the purchase or sale of a security; (4) reliance . . . ; (5) economic loss; and (6)

loss causation.” In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 277 (3d Cir. 2010) (citation omitted).

          In 1995, Congress passed the PSLRA. Among Congress’ objectives was to “curb

perceived abuses of the § 10(b) private action.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 313, 320 (2007) (“Private securities fraud actions . . . if not adequately contained, can

be employed abusively to impose substantial costs on companies and individuals whose conduct

conforms to the law.”). Along with substantive changes to private securities litigation, the

PSLRA also imposed procedural changes, including heightened pleading requirements. Id. at

321. To meet them, the complaint must “‘specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading,’” and, for any allegations




                                                  11
made upon information and belief, “‘all facts on which that belief is formed.’” City of

Cambridge Ret. Sys., 908 F.3d at 879 (quoting 15 U.S.C. § 78u-4(b)(1)). The PSLRA requires a

plaintiff to provide “‘the who, what, when, where, and how: the first paragraph of any newspaper

story.’” OFI Asset Mgmt. v. Cooper Tire & Rubber, 834 F.3d 481, 490 (3d Cir. 2016) (citation

omitted). To meet the scienter requirement, the complaint must also “‘state with particularity

facts giving rise to a strong inference that the defendant acted with the required state of mind.’”

City of Cambridge Ret. Sys., 908 F.3d at 879 (quoting 15 U.S.C. § 78u-4(b)(2)(A)). Scienter in

this context is defined as a “‘knowing or reckless’” mental state “‘embracing intent to deceive,

manipulate, or defraud,’” and the facts giving rise to this state of mind must be pled with

particularity. OFI, 834 F.3d at 490 (citation omitted). The inference of scienter must be “more

than merely plausible or reasonable--it must be cogent and at least as compelling as any

opposing inference of nonfraudulent intent.” Tellabs, 551 U.S. at 314.

         Section 20(a) provides that persons who directly or indirectly control any person liable

under the Exchange Act or rules promulgated under it are jointly and severally liable with the

controlled person for violations of the act, unless the controlling person “acted in good faith and

did not directly or indirectly induce the acts constituting the violation or cause of action.” 15

U.S.C. § 78t(a). Liability is derivative of an underlying violation of Section 10(b) by the

controlled person. Rahman v. Kid Brands, Inc., 736 F.3d 237, 247 (3d Cir. 2013)). Accordingly,

if no Section 10(b) violation has been adequately pleaded, the Section 20(a) claim also fails. Id.

   IV.      Discussion

                A. Claim under Section 10(b) and Rule 10b-5

         As discussed above, plaintiffs claim that New Oriental’s representations in its 2016 Form

20-F concerning its “consulting” services and income and that it “helps” students, as well as its




                                                 12
statements and implications regarding regulatory compliance, were materially false. They also

take issue with the descriptions of EDU Overseas’ business on New Oriental’s English-language

website. Plaintiffs point to three sources as support for their claim that New Oriental

intentionally and materially misrepresented the nature of its business: (1) the Reuters article

published December 2, 2016, (2) a sample EDU Overseas contract for services, and

(3) statements by anonymous former employees.

                           1. Reuters Article

       According to Reuters, “New Oriental employees said most clients lacked the language

skills to write their own essays or personal statements, so counselors wrote them.” (Am.

Compl., Ex. 1, at 1.) Only three New Oriental employees, David Shi, Olivia Qiu and Alan Li,

are named and quoted in the article. Shi admits, “I wrote essays and recommendation letters for

my students when I worked at New Oriental, which I still do right now for my own consultancy.”

(Id. at 2.) Qiu had used New Oriental when she applied to college, and she claims, “I didn’t

write anything. They wrote everything for me.” (Id. at 4.) She later took a job at New Oriental,

where she claims she ghost-wrote essays for students, but she ultimately quit over ethical

concerns. (Id.) The article states that Li “said he wrote personal statements and edited

recommendation letters students had written about themselves.” (Id.) Li is only directly quoted

as saying he felt “really conflicted” about his actions, but chose to do them because a good

student who was a “horrible writer” should get a break. (Id.) Neither Shi, Qiu, nor Li alleges

that New Oriental instructed them to ghost-write applications.

       From the foregoing, plaintiffs claim the Reuters article revealed that EDU Overseas

“routinely ghost-wrote personal statements and application essays for its customers.” (Am.

Compl. ¶ 11.) But on close examination, the contents of the Reuters article do not meet the




                                                 13
heightened particularity required of claims under Section 10(b) and Rule 10b-5. As to Shi, Qiu,

and Li, “the who, what, when, where, and how” of how they came to learn of what they say

happened is missing. The article is devoid of information about when specifically Shi and Qiu

worked at New Oriental, for example. And as to Qiu’s application, there are no specifics about

who the “they” are who “wrote everything” and what the “everything” consisted of.

       In its motion to dismiss, New Oriental noted the Reuters article “raises more questions

than it answers: Did these employees work at New Oriental during the Class Period? Was this

based on first-hand knowledge? How widespread was the practice? Where and when did it take

place? Was the alleged ghostwriting known to or endorsed by management, and what is the

basis for any such conclusion?” (Moving Br. 23.) This is not surprising; Reuters is not a

securities fraud plaintiff, and while newspaper articles can certainly alert investors to

wrongdoing, “the complaint must rise or fall on allegations about defendant[’s] conduct and not

on wide-eyed citation to the gratuitous commentary of outsiders.” Hershfang v. Citicorp, 767 F.

Supp. 1251, 1255 (S.D.N.Y. 1991) (emphasis added)).

       The statements in the Reuters article also fail to support a conclusion that the scienter

requirement is adequately pleaded. None of the former employees’ claims in the article alleges

that anyone in a management role at New Oriental endorsed or even knew of ghost-writing

practices. The statements these former employees did make, even in conjunction with the other

allegations and sources to which plaintiff points, are insufficient to give rise to any reasonable

inference of scienter, much less one that is at least as compelling as the opposing inference.6




6
 In view of the amended complaint’s failure to adequately plead material misrepresentations or
scienter, the Court need not reach whether loss causation is sufficiently pleaded.


                                                 14
                           2. Sample Contract

       Plaintiffs describe the contract attached to the amended complaint as “plainly a

standardized contract. It included a price list, and instructs the customer to place a mark next to

the product the applicant seeks.” (Am. Compl. ¶ 67.) It “includes an itemized price to ghost-

write a personal statement,” “provides EDU Overseas the right to open the student’s

correspondence, including emails, with the universities,” and, plaintiffs contend, “candidly

admits that EDU Overseas is providing ‘intermediary services.’” (Id. ¶ 10.) “That is, EDU

Overseas, and not the student, would apply to schools.” (Id. ¶ 68.) It also “includes a ‘document

production’ charge for drafting ‘one personal resume, one statement of motivation’ and certain

visa application documents.” (Id. ¶ 70.)

       Plaintiffs have manipulated lines from the contract to create the impression that it facially

admits to ghost-writing. The contract itself refers to “the applicant’s acceptance of

intermediary services for privately funded overseas study”; provides permission to “make

public and use the documents and other materials that [EDU Overseas] guided the applicant in

writing”; and directs that “all mail correspondence between the applicant and the university

shall utilize services of international large express delivery companies.” (Am. Compl., Ex. 2b, at

2-4 (emphasis added).)

       Thus, although plaintiffs rely on contract language as evidence that New Oriental has

materially misstated the nature of its business, in its proper context, that contract language

supplies no basis to meet the “material misrepresentation” element. While plaintiffs point to

EDU Overseas’ term “intermediary role” as support for their allegations, it seems an accurate

description for facilitating contact between students and universities and assisting in the visa

application process. Notably, plaintiffs allege the contract includes a “charge for drafting ‘one




                                                 15
personal resume, one statement of motivation.’” (Am. Compl ¶ 70.) But they added the word

‘drafting’ in the amended complaint to make it appear as if the contract states that ‘drafting’ is

included in the cost. Plaintiffs further argue the contract language that consultants are

“assisting,” is in reality a “euphemism[] for ghost-writing.” (Id. ¶ 70 n.4.) This is a jump the

Court is unwilling to take on the basis of the constellation of facts as plaintiffs have pleaded

them. Nor does the right to open communications from the university mean EDU Overseas is

the sole communicator with the university, especially because the contract also specifies how

mail correspondence between the applicant and the university should be sent. In spite of

plaintiffs’ urging, the Court does not find that the sample contract permits them to meet the

“material misrepresentation” requirement.

                           3. Confidential Witnesses

                               i. Standard for Use of Confidential Witnesses

       Confidential witnesses may provide the factual basis for a securities fraud claim, so long

as the statements meet the heightened pleading standard. Cal. Pub. Employees’ Ret. Sys. v.

Chubb Corp., 394 F.3d 126, 146 (3d Cir. 2004). When plaintiffs’ documentary evidence is

insufficient, their “reliance on confidential sources to supply the requisite particularity for their

fraud claims thus assumes a heightened importance.” Id. at 148. See also Nat’l Junior Baseball

League v. Pharmanet Dev. Grp. Inc., 720 F. Supp. 2d 517, 528 (D.N.J. 2010) (Wolfson, J.)

(reliance on confidential witnesses is tantamount to pleading “on information and belief”).

       Section 78u–4(b)(1) of the PSLRA adds the requirement that the complaint “state with

particularity all facts on which that belief is formed.” 15 U.S.C. § 78u–4(b)(1). The Third

Circuit has explained that this added hurdle, as applied to confidential witnesses, means the

complaint “must also describe the sources of information with particularity, providing the who,




                                                  16
what, when, where and how of the sources, as well as the who, what, when, where and how of

the information those sources convey.” Institutional Inv. Grp. v. Avaya, Inc., 564 F.3d 242, 253

(3d Cir. 2009).

       Courts evaluating statements made by confidential witnesses must look at “‘the detail

provided by the confidential sources, the sources’ basis of knowledge, the reliability of the

sources, the corroborative nature of other facts alleged, including from other sources, the

coherence and plausibility of the allegations, and similar indicia.’” Id. at 261 (quoting Chubb,

394 F.3d at 147). The Third Circuit is specific: “[g]eneric and conclusory allegations based

upon rumor or conjecture are indisputably insufficient to satisfy the heightened pleading

standards of [the PSLRA].” Id. at 155. The complaint needs to provide not just the time during

which the confidential witnesses worked at the company and their titles (Am. Compl. ¶¶ 25-35),

but also the dates when the material information was acquired and descriptions sufficiently

particular to show how the witness would have access to the information at issue. Chubb, 394

F.3d at 146, 148. Each source must meet the pleading requirements; “the sheer volume of

confidential sources cited cannot compensate for these inadequacies.” Id. at 155. Therefore,

“cobbling together a litany of inadequate allegations does not render those allegations

particularized in accordance with Rule 9(b) or the PSLRA.” Id.

                   ii. Use of Confidential Witnesses in this Case

                                  a. Do the Statements of the Confidential Witnesses Plead
                                     Material Misrepresentation?

       Paragraphs 25-35 of the amended complaint provide the job titles of the confidential

witnesses and the dates during which they worked for EDU Overseas. Five were document

specialists, three were early-stage consultants, and the remaining three included a marketing

specialist, a senior adviser, and a marketing manager. (Am. Compl. ¶¶ 25-35.) The amended



                                                17
complaint pleads that “[a]ccording to former employees,” the early-stage consultants provided

the clients’ “first contact with EDU Overseas,” and they served as the students’ “point of

contact” throughout the application process. (Id. ¶ 63.) It further pleads that document

specialists were “principally charged with ghost-writing applications. All of the Former

Employees confirmed that this includes students’ personal statements and personal essays, and

any other material purporting to have been drafted by the student.” (Id. ¶ 70.)

       Of the 11 confidential witnesses, only two—both early-stage consultants and hereinafter

identified as CW 2 and CW 3—worked at EDU Overseas during the class period (September 28,

2016 to December 1, 2016).7 (Id. ¶¶ 26, 27.) As to the information they provide, “according to

[CW] 2, it was New Oriental’s policy never to allow students to access their own email account

or application file. When [CW] 3 encountered students who sought to have access to their own

email accounts or applications, [CW] 3 would simply reiterate the policy.” (Id. ¶ 65.)

       Confidential witnesses 1, 4, 6, 10 and 11 were employed prior to the class period as

document specialists. The amended complaint states that, “according to [CW] 1, Document

Specialists also ghost-wrote recommendation letters.” (Id. ¶ 70.) “According to [CW] 7, the

essential nature of the Document Specialists’ job was ghost-writing, and ghost-writing was an

essential part of the services EDU Overseas provided,” and the phrases such as “quality of

writing” and “importance of supporting documents” in EDU Overseas’ advertisements,

“according to [CW] 8,” are really “code words boasting of the quality of Document Specialists’

ghost-writing.” (Id. ¶ 71.) “[CW] 5 and 6 both confirmed that Document Specialists almost




7
 That alone may not be enough to fully discount nine of the witnesses, but it certainly allows the
Court to draw inferences about the extent and relevance of their knowledge. See In re Ceridian
Corp. Sec. Litig., 542 F.3d 240, 247 (8th Cir. 2008) (affirming dismissal of complaint in part
because a confidential witness had left the company “well before the start of the class period.”)).


                                                18
always drafted academic essays for students.” (Id. ¶ 73.) “According to [CW] 6, Document

Specialists had to pass internal tests to prove their ghost-writing ability,” and “[a]ccording to

[CW] 11,” Document Specialists were flown to training sessions to be taught writing skills. (Id.

¶ 74.) “Moreover,” the amended complaint states, without crediting a specific former employee

as the source, “Document Specialists were evaluated predominantly on their ability to write in

English.” (Id.)

       Additionally, “according to [CW] 1 and 4,” both document specialists, “the Document

Specialists were instructed to personalize the application documents in order not to be discovered

as ghost-written.” (Id. ¶ 75.) “According to [CW] 11, EDU Overseas used firm-wide anti-

plagiarism software similar to Turnitin [software used by academic institutions] on ghost-written

documents to ensure that the submissions would not be identified as having been ghost-written

by universities.” (Id. (emphasis in amended complaint).) “According to [CW 3],” an early-

stage consultant, if a student did not have an interesting enough personal story, “a Document

Specialist would simply invent an anecdote illustrating a quality the student purported to have.”

(Id. ¶ 76.) Ghost-writing was celebrated at EDU Overseas; “according to [CW] 11, EDU

Overseas gave out firm-wide awards recognizing the top employee performers in various

categories,” and the “award for the best Document Specialists, titled ‘Golden Document

Specialist,’ was based on the quality of the recipient’s ghost-writing.” (Id. ¶ 82.)

       The amended complaint does not directly quote statements from these confidential

witnesses; each allegation begins with “according to.” No details are given about how or when a

confidential witness learned of the information he or she provides, or if the information comes

from first-hand knowledge. The descriptions about the duties of document specialists are blanket

statements sweeping all of these employees into application fraud activities.




                                                 19
       The statements by CW 2 and CW 3, alleging that it was New Oriental’s policy to

maintain exclusive control over student email accounts, are also insufficient to surmount

plaintiffs’ pleading burden. Though they are the only two confidential witnesses employed

during the class period, they do not speak to first-hand knowledge of ghost-writing because they

were early-stage consultants. Nor do they provide any information about when they learned of

the email policy, who told them, or in what manner the policy was communicated. Nor do the

statements by document specialists CW 1, CW 4, CW 6, or CW 11 regarding their own practices

meet the pleading standard because, in addition to not working for New Oriental during the class

period, the “who, what, when, where, and how” of the allegations is lacking. Indeed, New

Oriental noted at oral argument that those individuals could very well be the same individuals

who were fired for ghost-writing. (Oral Arg. Tr. 6:13-16.)

       In Tellabs, the Supreme Court held that a court “must consider[] not only inferences

urged by the plaintiff . . . but also competing inferences rationally drawn from the facts alleged.”

Tellabs, 551 U.S. at 314. Here, such competing inferences defeat plaintiffs’ claim. It is

unremarkable that a company in the business of working with its clients on admission to

overseas universities would expect employees working with writing samples to be proficient in

writing skills and in the languages in which application materials would be submitted and

communications with universities would take place. This, not an expectation or practice of

ghost-writing, is the more likely inference from New Oriental’s alleged practice of sending

employees to writing skills workshop and hiring counselors who speak English. Similarly, the

company’s alleged use of antiplagiarism software is more likely explained by a desire to ensure

students do not submit essays they found online rather than to ensure its own employees do not

ghost-write using such sources.




                                                 20
       Following Tellabs, this Court cannot credit the possible inferences of fraudulent activity

when the inferences of innocent business practices are more plausible. None of the statements

by confidential witnesses alleging material misrepresentation suffices to satisfy plaintiffs’

pleading burden.

                                   b. Do the Statements of the Confidential Witnesses Plead
                                      Scienter?

       New Oriental argues that not only do plaintiffs fail to allege, as required, a strong

inference of scienter, they fail to allege scienter at all. The amended complaint states that

“according to [CW] 8 . . . Zhou was heavily personally involved in EDU Overseas’ day to day

operations,” he “personally selected managers,” and he “adopt[ed] . . . their ghost-writing

policies.” (Id. ¶ 57.) CW 8 appears to give first-hand knowledge imputing fraudulent activity to

Zhou. But this, too, falls short of pleading scienter. In addition to these statements not being

direct quotes, CW 8 provides no explanation as to how s/he knew this, or when or what Zhou

allegedly did to announce or create the policy of ghost-writing. Notably, CW 8 worked at the

company as a marketing manager from 2008 to 2012, four years before the class period began.

(Id. ¶ 32.) An absence of facts about documents, dates, timing, or meetings with Zhou render

the CW’s statements deficient. If the information attributed to CW 8 satisfied the particularity

standard, as counsel for New Oriental noted, “anybody could say anything and could get past a

motion to dismiss.” (Oral Arg. Tr. 21:25-22:1.)

       The other allegations of scienter are also insufficient. The amended complaint states that

the confidential witnesses “were in agreement that it was impossible for management not to be

aware of these facts.” (Am. Compl. ¶ 80.) CW 3 believed it was “quite impossible” that

management did not know of the ghost-writing practices; CW 4 found it “difficult to imagine”

that management did not know; and CW 6 “scoffed at the idea” that management did not know



                                                 21
because “of course management knew.” (Id.) Notably, this is one of the few times that

statements of confidential witnesses are given with direct quotes.

       Notwithstanding the quotation marks, these statements alleging scienter are insufficient.

See GSC Partners CDO Fund v. Washington, 368 F.3d 228, 239 (3d Cir. 2004) (“Of course, it is

not enough for plaintiffs to merely allege that defendants ‘knew’ their statements were fraudulent

or that defendants ‘must have known’ their statements were false.”)). At oral argument, New

Oriental made the point that these statements that management “must have known” amount to a

“concession” that “they have no facts to say that management did know.” (Oral Arg. Tr. 22:8-9.)

       The facts in the amended complaint do not indicate that New Oriental acted with the

required state of mind, nor is the inference that New Oriental knew about the alleged fraud “at

least as compelling as any plausible opposing inference of nonfraudulent intent.” Tellabs, 551

U.S. at 314. The confidential witnesses admit to their own misdeeds and broadly paint their

counterparts with the same brush. When it comes to ascribing knowledge to management,

however, they resort to “must have knowns” for support. Plaintiffs make no effort to supply

plausible detail for the confidential witnesses’ conclusion about management and Zhou, let alone

a factual basis from which a strong inference can be drawn. As such, the amended complaint

fails to allege scienter with the necessary particularity.

               B. Section 20(a) Claim

       As stated earlier, Section 20(a) supplies a cause of action against persons who directly or

indirectly control any person liable under the Exchange Act or rules promulgated thereunder,

making them jointly and severally liable with the controlled person for violations of the Act

unless the controlling person acted in good faith and did not induce the violation. 15 U.S.C.




                                                  22
§ 78t(a). Liability under Section 20(a) is derivative of an underlying violation of Section 10(b)

by the controlled person. Rahman, 736 F.3d at 247; Avaya, 564 F.3d at 252.

        Plaintiffs allege that Zhou is personally liable because he had “direct and supervisory

involvement in the day-to-day operations of the company” and is “therefore presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations” alleged. (Am. Compl. ¶ 134.) But because, as discussed above, no Section 10(a)

claim has been adequately pleaded, plaintiffs’ claim against Zhou under Section 20(a) must

likewise be dismissed.

   V.      Conclusion

        Plaintiffs’ amended complaint fails to state with particularity any material

misrepresentation or omission by New Oriental or any facts that would allow a strong inference

of scienter. Accordingly, the Court grants the motion to dismiss. An appropriate order will issue.



                                                              /s/ Katharine S. Hayden
Date: July 3, 2019                                            Katharine S. Hayden, U.S.D.J.




                                                 23
